IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
RUSSELL WADE CADE,

             Petitioner,

 v.                                                      Case No. 5D16-2622

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed November 18, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Russell Wade Cade, Jasper, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the January 20, 2016, judgment

and sentence in Case No. 2015-00408-CFRA, in the Circuit Court in and for Flagler

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


ORFINGER, COHEN, EDWARDS, JJ., concur.